Conviction is for the offense of rape, punishment being assessed at five years in the penitentiary.
After the adjournment of court appellant sought enlargement pending the appeal upon bond executed by him and sureties.
Art. 818 Cow. C. P. provides that before the appeal bond shall be accepted and the defendant released from custody it must be approved by the sheriff and the court trying the cause. The appeal bond found in the record bears the approval of the sheriff only. Because of the defect in said bond the appeal will be dismissed, but appellant will be granted fifteen days from this date in order to perfect his appeal by proper bond, if he so desires.
The appeal is dismissed.
Dismissed.
MORROW, P. J., absent.
                  ON MOTION TO REINSTATE APPEAL